DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 05th, 2021, has been entered. 
Upon entrance of the Amendment, claim 14 was amended. Claims 1-26 are currently pending. 
Claim 14 was rejected under 35 U.S.C. 112(b) as being indefinite. The dependency of claim 14 has been amended. The rejection under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on March 05th, 2021, have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 23, 24, and 26 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on March 05th, 2021. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “fixedly attaching the auxiliary carrier to the substrate assembly by melting a carrier portion of the auxiliary carrier and a substrate portion of the substrate assembly that directly 
Regarding to claim 23, the prior art fails to anticipate or render obvious the limitations including “fixedly attaching the auxiliary carrier to the substrate assembly by melting a carrier portion of the auxiliary carrier to a substrate portion of the substrate assembly” in combination with the rest of limitations recited in claim 23.
Regarding to claim 24, the prior art fails to anticipate or render obvious the limitations including “fixedly attaching the auxiliary carrier to the substrate assembly by melting a carrier portion of the auxiliary carrier to a substrate portion of the substrate assembly” in combination with the rest of limitations recited in claim 24.
Regarding to claim 26, the prior art fails to anticipate or render obvious the limitations including “the auxiliary carrier and the substrate assembly are locally fused only in fused portions of the auxiliary carrier and the substrate assembly” in combination with the rest of limitations recited in claim 26.
Claims 2-22 and 25 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.